Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 20, 2022.

Claim Amendments
           Applicant’s amendment to the claims, filed 09/20/2022, is acknowledged. 
	Claims 1-34 are cancelled.
	Claims 35, 37-43, 46-48, 50-51 are amended.
	Claims 35-51 are pending.
Claims 35-37, 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 38-41, and 51 are under examination.

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant elected without traverse the invention of Group 3, drawn to an engineered T cell, in the reply filed 05/03/2022.
Applicant further elected without traverse the invention of chemokine receptor CCR2 in the reply filed 05/03/2022.
Applicant further elected without traverse the invention of a genetic modification of a cell comprising an exogenous nucleic acid expressing a chemokine receptor in the reply filed 05/03/2022.
	See Requirement for Restriction/Election mailed 12/03/2021.
	
Priority
	The instant application 16/487,323 was filed on 08/20/2019. This application is a National Stage of International Application No. PCT/AU2018/050139 filed 02/21/2018, claiming priority based on Australian Patent Application No. AU2017900571 filed 02/21/2017.
	Features of the invention relating to an NKT cell, a NK cell, CXCR5, and XCR1 lack sufficient written support in Australian Patent Application No. AU2017900571 filed 02/21/2017. Sufficient written support for these features is found in WO 2018/152572 A1, the publication of International Application No. PCT/AU2018/050139 filed 02/21/2018. Accordingly, because claims 38-41 and 51 recite one or more of these features, claims 38-41, and 51 have an effective filing date of 02/21/2018.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/20/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-39, 41, and 51 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/064222 A1 to Kobold et al (published: 04/20/2017; filed: 10/14/2016)., of record in IDS.
This rejection is newly applied.
	The limitation that the T cell is an NKT cell, as recited in claims 38-39, 41, and 51, lacks sufficient written support in Australian Patent Application No. AU2017900571 filed 02/21/2017. Sufficient written support for this limitation is found in WO 2018/152572 A1, the publication of International Application No. PCT/AU2018/050139 filed 02/21/2018. Accordingly, claims 38-39, 41, and 51 have an effective filing date of 02/21/2018.
	Kobold discloses a T cell engineered to express a chemokine receptor (pg. 3).
	Kobold discloses that the T cell is a natural killer T (NKT) cell (pg. 3).
	Kobold discloses that the T cell expresses a chimeric antigen receptor (CAR) (pg. 17).
	Kobold discloses that the cell comprises an exogenous nucleic acid expressing a chemokine receptor (pg. 17).
	Kobold discloses that the cell is CD8+ or CD4+ (pg. 3, 15).

	Claims 38-41, and 51 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/133175 A1 to Fan et al. (published: 08/10/2017; filed: 06/30/2016).
	This rejection is newly applied.
	The limitations relating to an NKT cell, CXCR5, and XCR1, as recited in claims 38-41, and 51, lack sufficient written support in Australian Patent Application No. AU2017900571 filed 02/21/2017. Sufficient written support for these limitations is found in WO 2018/152572 A1, the publication of International Application No. PCT/AU2018/050139 filed 02/21/2018. Accordingly, claims 38-41, and 51 have an effective filing date of 02/21/2018.
	Fan discloses a T cell engineered to express a chemokine receptor CCR2 isoform b (CCR2b) (par. 170, 188-189; Table 1 on page 64). CCR2 isoform b (CCR2b), as disclosed by Fan, reads on chemokine receptor CCR2, as recited in claim 40. See paragraph 99 of the instant specification.
	Fan discloses that the T cell is a natural killer T (NKT) cell (par. 101).
	Fan discloses that the T cell expresses a chimeric antigen receptor (CAR) (par. 37, 170, 188; Fig. 8).
	Fan discloses that the cell comprises an exogenous nucleic acid expressing a chemokine receptor (par. 170).
	Fan discloses that the cell is CD8+ or CD4+ (par. 101, 213).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633